Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 31 July 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



Quincy July 31. 1808

Do you know my Dear Daughter that the date of your last Letter was the 3 of June, since which I have not received a line from you. Perhaps you may have been occupied as I have been by a large family—Providence has been so bountifull to us this Season in the rich and ample supply of Grass, that we can neither procure sufficient hands to cut it; or Barns ample large enough to contain it. we have already cut 50 ton of English Hay, and shall nearly make an hundred. such a Grass Season was never known before. the misfortune is that labour is higher than I ever knew it, it being now in such demand, and Hay so low as to be sold at 7 dollars pr ton—we have employd 12 Men for three weeks past, and for them were obliged to send more than 20 miles. I hope we shall finish in a week more—but the Season has been so wet, that the Farmers have had bad luck in making their Hay. fruit will be very scarce, partly oweing to the rain and partly to a late frost which occasiond it to drop from the trees—corn looks well. Barley not so good. whilst Heaven is pouring down upon us plenty, and abundence, blessing us with a season also of Health, we are murmuring and contending at our Rulers, at their Laws and restrictions—that we have had a weak, timid cowardly administration is most certainly true, and that these measures have brought us into the present difficulties under which we are now suffering from the unjust decrees of one power, and the Hostile orders of counsel of an other power, I have no doubt—these led to the oppressive Embargo, which has cut up our Commerce; dispersed our Seamen; and brought distress upon the whole country, which and will terminate I fear in disobeidence to the Laws in insurrection and civil war, if a Foreign war does not prevent it—The Embargo must be repealed, and the vessels permitted to arm. the people of the Northern States will not suffer it to continue much longer.
We are, says a late writer the inhabitants of, a wicked and avaricious world. To grant one privilege and to submit to one insult, is proved by a thousand instances only to be the invitation to others, to proclaim aloud that, we will not defend ourselves or our property; that we will even destroy our implements of defence is the plainest language for the assassin and the Thief.
Does all History present us with an other such picture as Spain—a Monarck resigning, his crown, and commanding all his subjects to submit without a struggle to a foreign power?
August 8th
My Letter has lain for a week because I could not find time to fill up my paper. the weather has been intensly hot; and we have had company almost every day; there is not any Solitude or retirement in our House now. Abigail is as wild as a Bird, and flies in all directions, and I have little John here too, he came sick from Boston a month ago, fallen away so that you would not have known him pale as a corps and so languid I thought he was going into a decline but he has finely remited, and is driving round, now with Abbe enough to —here sits Susan too, for, I have fled to your chamber as the quiet spot in the house, writing a Letter to her mother, interupting me every few moments with some question (hold your peace, Hussy) whom I expect here soon with Abbe—I suppose you are not unacquainted with her dissapointment—the Gentleman has lost all his property—if he ever had any; I own I have my Doubts—there are so many imposters in the world that I think the greatest caution necessary inquiry ought to be made; every man can tell his own story, but who knows, more about him than what he relates of himself? his employment in this country must be known here—His story is that his Brother has ruind him, and that he has lost 80 thousand Dollars—he returnd according to his engagement, and I presume offerd to Mary, from what she writes, but I believe Sally declind at present; I do not know sufficiently respecting the Gentleman to make up an accurate judgement. She is comeing to make me a visit. I shall then learn more about him—our Friends are all well Your Brother J Q A has become a private Man again to my intire satisfaction. I never saw him in better health or Spirits. The responsibility he felt, the weight of buisness which devolved upon him the last session of congress, being upon every committee but three during the whole Session, kept him always anxious, and thinking differently upon public questions from his constituents. They sacrifised him to party views with a Malicious jealousy which will disgrace them in the Eyes of all those who are not devoted to Mammon. a more upright or honest man they never will find—but in times like the present, the post of honour is a private Station—
we know not one day what an other will bring forth the whole world is in a turmoil. Since I began this Letter accounts have reachd us, of the resistance of Spain to the usurpations of Beuonaparte. I most cordially wish them success—we shall feel the effects of the revolution and find new arguments for removeing the Embargo.—the office of president has ever been Stuck with thorns. It daily becomes a more difficult one to weild—A wise Man would find it a Hurculean task—who will Guide the helm upon the tempestous ocean I know not—there will be a Struggle I presume—Give my Love to William and tell him to write to us. I have a Letter from Caroline—I shall write next to her
I inclose a Letter for her which came from Newark—write to me my dear daughter, if it be only to tell me of your various occupations. Love to the Col. to William & Caroline
From your truly affectionate / Mother
Abigail Adams